Action to recover damages for personal injuries sustained by plaintiff as the result of a collision bétween a street car owned and operated by defendant City of New York, in which plaintiff was a passenger, and a truck owned by defendant A. A. Truck Renting Corporation, and operated by defendant Zimets Bed Spring Corporation. The jury rendered a verdict in favor of the defendants. Plaintiff appeals from so much of an order as denies her motion to set aside the verdict in favor of defendant City of New York, and from a judgment for that defendant which was accordingly entered. Defendants A. A. Truck Renting Corporation and Zimets Bed Spring Corporation appeal from so much of the order as grants the motion of plaintiff to set aside the verdict in favor of them. On appeal by plaintiff, order insofar as appealed from, and judgment for defendant City of New York, unanimously affirmed, with costs to said defendant. On appeal by defendants A. A. Truck Renting Corporation and Zimets Bed Spring Corporation, order insofar as appealed from, reversed on the law and the facts, with costs, and the motion denied, without costs. In setting aside the verdict as to the defendants concerned with the truck and denying a similar motion as to the defendant City of New York, the trial court necessarily did so on the issue of negligence. There is a sound basis for the verdict in favor of all the defendants, and that is a finding *963by the jury, upon adequate proof, that plaintiff sustained no injury as the result of the collision. In the light of the proof in the record on that issue, the setting aside of the verdicts would not have been warranted even if predicated on the ground that the verdicts were against the weight of evidence on the issue of damages. (Donleycott v. Yonkers B. B. Co., 256 App. Div. 949; Oneto v. Greenberg, 265 App. Div. 866; Mugman v. Brooklyn and Queens Transit Corp., 265 App. Div. 832.) Close, P. J., Hagarty, Carswell, Lewis and Aldrich, JJ., concur.